Citation Nr: 1829119	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected cervical spondylosis.

2.  Entitlement to an increased rating greater than 20 percent for a lumbosacral strain.

3.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected cervical spondylosis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to May 2000.

These claims come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified on the lumbar spine issue at a Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of that proceeding has been associated with the Veteran's claims file.

In May 2013, the Board added the TDIU issue to the appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded both the TDIU and lumbar spine issues to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.  

In July 2017, the Board reopened the previously denied claim of entitlement to service connection for a right shoulder disorder and then remanded the cervical spine and right shoulder claims to the AOJ for further development.  The appeal has now been returned to the Board. 

The Board finds there has been substantial compliance with its May 2013 and July 2017 remand directives regarding the cervical spine and lumbar spine claims.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

An additional VA examination was submitted after the most recent December 2017 Supplemental Statement of the Case (SSOC), and no waiver from the Veteran or his representative was received.  However, the examination does not contain any medical evidence pertaining to the issue adjudicated below.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the AOJ.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of:  (1) entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected cervical spondylosis; (2) entitlement to an increased rating greater than 20 percent for a lumbosacral strain; and, (3) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the cervical spondylosis has been manifested by, at worst, forward flexion to 25 degrees, extension to 25 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 40 degrees, but without ankylosis, without severe intervertebral disc syndrome with recurring attacks with intermittent relief, and without incapacitating episodes, even with consideration of the Veteran's pain and functional loss.
CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for cervical spondylosis are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5237, 5243, 5287, 5290, 5293 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Initially, the Board notes that the Veteran's representative, in a May 2017 brief, took issue with the medical credentials of the VA examiner who conducted the August 2013 examination of the service-connected cervical spondylosis, referring to the examiner as a "simple registered nurse" rather than an "Orthopedic Physician."  The representative later referred to the examiner as a "mere RN."  In this regard, VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).  The Board may assume a VA medical examiner is competent.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Nothing in the representative's assertions persuades the Board that the 2013 examiner was not competent to render the opinion sought.

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no other allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 20 percent initial disability rating under 38 C.F.R. 
§ 4.71a, DCs 5010-5237 for his cervical spondylosis.  He seeks a higher initial disability rating.  The Veteran has a diagnosis of degenerative joint disease of the cervical spine during the appeal period.  See October 2011 VA examination.  Therefore, the rating criteria for intervertebral disc syndrome (IVDS) also apply.  

The Veteran's original claim for service connection for his cervical spine was received on May 25, 2000.  The Board observes that, during the course of this appeal, effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under DC 5293, IVDS.  67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C. § 5110(g) (2012) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

DC 5293 (in effect prior to September 23, 2002) provided ratings based on IVDS.  Moderate IVDS with recurring attacks was to be rated as 20 percent disabling.  Severe IVDS with recurring attacks with intermittent relief was to be rated as 40 percent disabling.  Pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, was to be rated as 60 percent disabling.  38 C.F.R. § 4.71a.

DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25 (2017)) separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and, a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Notes following DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided guidance in rating IVDS.  Note (1) provided that, for purposes of ratings under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provides that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic DC or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic DC or codes.  Note (3) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.

DC 5287 (in effect prior to September 26, 2003) provided ratings for ankylosis of the cervical spine.  Favorable ankylosis of the cervical spine was to be rated as 30 percent disabling.  Unfavorable ankylosis of the cervical spine was to be rated as 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5290 (in effect prior to September 26, 2003) provided ratings based on limitation of motion of the cervical spine.  Moderate limitation of motion of the cervical spine was to be rated as 20 percent disabling.  Severe limitation of motion of the cervical spine was to be rated as 30 percent disabling.  38 C.F.R. § 4.71a.

Effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 (for IVDS).  
Under DC 5243 (effective September 26, 2003), IVDS warrants a 20 percent rating for IVDS with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.   Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The current version of DC 5237 (in effect since September 26, 2003) refers to the General Rating Formula for Diseases and Injuries of the Spine.  Under this Formula, a 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. 
§ 4.71a, DC 5237.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See Plate V, 38 C.F.R. § 4.71a (2017).  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The U.S. Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Court further held that 38 C.F.R. § 4.59 required that all VA examination reports:  "(1) carefully note facial expression or wincing on pressure or manipulation and relate that to the affected joint; (2) carefully note crepitation in the soft tissues or joint structures; and (3) test for pain throughout range of motion in various ways."  The Board finds that the VA examinations (particularly, the September 2017 VA examination) obtained for evaluating the severity of the disability on appeal meet this requirement.

Since filing his service connection claim on May 25, 2000, in a September 2000 VA treatment record, the Veteran reported pain in his neck since a motor vehicle accident in 1999 during service.  On examination, he had a tender neck trapezius with trigger points.  He was assessed with myofascial pain status post automobile accident.

VA treatment records dated in March 2004 document the Veteran's neck pain.

The Veteran was afforded a VA examination in March 2004.  The Veteran reported recurrent neck pain without radiation of the pain.  The pain was not debilitating.  He denied any weakness, fatigability, decreased endurance, incoordination, or flare-ups.  The Veteran's ranges of motion of the cervical spine were as follows:  flexion to 30 degrees; extension to 25 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 40 degrees; and, left lateral rotation to 50 degrees.  His combined range of motion for the cervical spine was 185 degrees.  No neurological deficits were noted.  An X-ray of the cervical spine was normal.

The Veteran was provided another VA examination in April 2010.  The Veteran denied any incapacitating episodes of spine disease.  He reported weekly flare-ups that he treated with medication.  He was able "to walk it off" and did not miss work typically due to a flare-up.  Upon examination, the VA examiner determined that the Veteran did not have cervical spine ankylosis.  His sensory examination of the upper extremities was normal.  The Veteran's ranges of motion of the cervical spine were as follows:  flexion to 45 degrees; extension to 45 degrees; left lateral flexion to 45 degrees; left lateral rotation to 70 degrees; right lateral flexion to 45 degrees; and, right lateral rotation to 70 degrees.  His combined range of motion for the cervical spine was 320 degrees.  There was objective evidence of pain on active ranges of motion and objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  The examiner referenced VA Medical Center (VAMC) May 2008 electrodiagnostic studies of the bilateral upper extremities, which were normal.

In October 2011, the Veteran underwent another VA examination.  He reported flare-ups of his neck pain every 2 to 3 weeks, lasting 1 to 2 days.  The flare-ups were precipitated by doing his stretching exercises for his lower back and just turning his neck.  His flare-ups were alleviated with pain medication and rest.  He denied any additional limitation of motion or other functional impairment during a flare-up.  The Veteran described neck pain that radiated down his right shoulder, arm, and hand.  He reported incapacitating episodes for the cervical spine.  During the past twelve months, he had experienced "about 10-15, each lasted 2-3 days."  The Veteran did not have cervical spine ankylosis.  The Veteran's ranges of motion of the cervical spine were as follows:  flexion to 40 degrees; extension to 40 degrees; left lateral flexion to 40 degrees; left lateral rotation to 60 degrees; right lateral flexion to 40 degrees; and, right lateral rotation to 70 degrees.  His combined range of motion for the cervical spine was 290 degrees.  There was no objective evidence of pain on active ranges of motion.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion of the cervical spine.  His sensory examination of the bilateral upper extremities was normal.  The examiner found that the Veteran did have incapacitating episodes due to IVDS.  At the examination, the VA examiner pointed to October 2011 VAMC electromyography (EMG) testing of the bilateral upper extremities, which was normal.  The examiner also referenced a September 2011 magnetic resonance imaging (MRI) of the cervical spine.  The examiner noted that the Veteran's MRI of the cervical spine revealed multilevel degenerative changes.  Clinically, the examiner found that the Veteran had symptoms of cervical radiculopathy.  The examiner stated that the EMG/NCS was negative for radiculopathy, although the EMG could be normal in a patient with mild or predominantly sensory radiculopathy.

VA treatment records dated in November 2011 document the Veteran's neck pain and diagnose him with cervical spondylosis.  The Veteran reported neck pain that radiated to his right shoulder.  He was referred for a consult to EMG for his claimed right upper extremity paresthesia.  An EMG was conducted in November 2011, which was normal.  There was no electrophysiological evidence of peripheral neuropathy, or nerve or root entrapment.  The physician found that the Veteran's symptoms were musculoskeletal in nature.

In August 2013, the Veteran was provided a VA examination.  The Veteran reported flare-ups of severe neck pain 1-2 times per month, lasting 1-2 days.  During the flare-ups, he was able to work, but might need to rest more at home or take medication.  The Veteran's ranges of motion of the cervical spine were as follows:  flexion to 25 degrees with objective evidence of painful motion beginning at 25 degrees; extension to 30 degrees with no objective evidence of painful motion; left lateral flexion to 30 degrees with objective evidence of painful motion beginning at 30 degrees; left lateral rotation to 60 degrees with objective evidence of painful motion beginning at 60 degrees; right lateral flexion to 30 degrees with no objective evidence of painful motion; and, right lateral rotation to 60 degrees with no objective evidence of painful motion.  His combined range of motion for the cervical spine was 235 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  He did not have additional limitation in ranges of motion of the cervical spine following repetitive-use testing.  He had functional loss and/or functional impairment of the cervical spine - namely, less movement than normal and pain on movement.  His sensory examination of the bilateral upper extremities was normal.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any neurologic abnormalities related to the cervical spine.  He did not have IVDS of the cervical spine.  Based on X-rays, arthritis of the cervical spine was noted, but not a vertebral fracture.  The examiner found that during exacerbations, the Veteran had increased pain, but there was no weakness, fatigability, or incoordination.

In September 2017, the Veteran was provided another VA examination.  He reported flare-ups of the cervical spine - specifically, increased pain in the neck.  He reported functional loss or functional impairment of the cervical spine - namely, "I can't turn my neck from side to side without pain."  The Veteran's ranges of motion of the cervical spine were as follows:  flexion to 35 degrees; extension to 35 degrees; left lateral flexion to 30 degrees; left lateral rotation to 70 degrees; right lateral flexion to 30 degrees; and, right lateral rotation to 70 degrees.  His combined range of motion for the cervical spine was 270 degrees.  The examiner stated that the Veteran's cervical spine was tested in active and passive motion.  The Veteran had objective evidence of painful motion in all directions, with weight-bearing, and with passive ranges of motion.  There was no evidence of pain when the joint was used in non-weight-bearing.  The examiner stated that the Veteran's abnormal ranges of motion caused by pain limited the Veteran's ability to turn his neck from side to side.  Pain was noted on the examination and it caused functional loss.  The Veteran was able to perform repetitive-use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability of the cervical spine with repeated use over a period of time or with a flare-up.  His sensory examination was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have ankylosis of the spine.  He did not have IVDS of the cervical spine.  

The remaining VA treatment records do not provide evidence contrary to that described above.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher initial disability rating for his cervical spondylosis.  38 C.F.R. § 4.71a, DCs 5010-5237, 5243, 5287, 5290, 5293.

Under the former DC 5287, the Veteran is not entitled to a higher rating since all of the VA examiners determined that the Veteran's cervical spine was not ankylosed.  The other medical evidence of record also does not establish that the Veteran's spine is ankylosed.  38 C.F.R. § 4.71a, DC 5287.

Under the former DC 5290, the Veteran is not entitled to a higher rating of 30 percent because he does not have severe limitation of motion of his cervical spine.  The Veteran's combined range of motion for his cervical spine has been, at worst, 185 degrees (normal is 340 degrees).  The Board finds that the Veteran is able to move his spine almost two thirds of the normal combined range of motion. This equates to a finding that the service-connected spine disability was productive of only moderate limitation of motion when evaluating the disability under the three step criteria of slight, moderate and severe.  None of the VA examiners or the physicians who examined the Veteran classified his cervical spine disability as severe.  Therefore, the Board finds that the Veteran's cervical spine motion was, at most, moderately limited during the appeal period, which does not warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5290.

Additionally, although many of the VA examiners found that the Veteran did not have IVDS of the cervical spine, the Veteran does have a diagnosis of degenerative joint disease of the cervical spine from the October 2011 VA examination.  Thus, the former DC 5293 and DC 5243 apply.  38 C.F.R. § 4.71a.

Under the former DC 5293 (in effect prior to prior to September 23, 2002), there is no objective evidence showing that the Veteran had severe IVDS with recurring attacks with intermittent relief during the appeal period to warrant a higher disability rating.  38 C.F.R. § 4.71a.  Several of the VA examiners found that the Veteran did not have IVDS.  The October 2011 VA examiner found that the Veteran did have incapacitating episodes due to IVDS, but did not classify the Veteran's IVDS as severe.  At the October 2011 examination, the Veteran reported experiencing about 10-15 incapacitating episodes, each lasting 2-3 days, during the past 12 months.  He also reported flare-ups of his neck pain every 2 to 3 weeks, lasting 1 to 2 days each.  His flare-ups were alleviated with pain medication and rest.  Even assuming the top end of the Veteran's estimation (i.e., 45 days of incapacitation out of 365 days per year), this does not equate to only intermittent relief.  The majority of the days during the year, the Veteran was not experiencing an incapacitating episode of his cervical spine disability.  At the remaining VA examinations, the Veteran did not report experiencing any incapacitating episodes of his cervical spine, but did report flare-ups occurring weekly or less.  He treated the flare-ups with rest and medication.  The flare-ups did not typically interfere with his employment.  The September 2017 VA examiner found that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability of the cervical spine with a flare-up.  The Board finds that the aforementioned evidence supports that the Veteran's service-connected disability is best rated as moderate, and not severe, during the appeal period, which warrants the current 20 percent disability rating under the former DC 5293 (in effect prior to September 23, 2002).  Specifically, the Veteran's symptoms are not manifested by recurring attacks with intermittent relief, which would support a severe characterization.  The Veteran treated his flare-ups with rest and medication, and was typically able to continue his employment.  This suggests that the Veteran received relief the majority of the time when he experienced a flare-up.  The Board finds that the Veteran's symptoms are best characterized as moderate during the appeal period.  Thus, the Veteran is not entitled to a higher rating of 40 percent under the former DC 5293 (in effect prior to September 23, 2002).  38 C.F.R. § 4.71a, DC 5293.

Under the former DC 5293 (in effect from September 23, 2002, through September 25, 2003) and the revised DC 5243 (in effect since September 26, 2003), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  The October 2011 VA examiner found that the Veteran experienced incapacitating episodes of IVDS based on the Veteran's lay statements of experiencing incapacitating episodes for the cervical spine.  However, neither at that examination or anywhere else in the record has the Veteran reported being prescribed bed rest by a physician for his cervical spondylosis.  Instead, the Veteran has consistently denied incapacitating episodes (with the exception of the October 2011 VA examination).  He reported that his flare-ups of increased neck pain were relieved with pain medication and rest, but that he was able to keep working.  The Board does not find that this evidence documents incapacitating episodes of cervical spondylosis, such that the Veteran was prescribed bed rest by a physician.  Thus, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 20 percent under the former DC 5293 (in effect from September 23, 2002, through September 25, 2003) or the revised DC 5243 (in effect since September 26, 2003).  38 C.F.R. § 4.71a, DCs 5243, 5293.

The Veteran did not have forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine - the requirements for the next higher rating of 30 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237.  None of the VA examinations or the relevant VA treatment records documented these findings, even with consideration of the Veteran's pain and functional loss in the cervical spine.  Thus, a higher rating is not warranted under this code.  Id.

Under DC 5010, the Veteran is also not entitled to a higher disability rating as the limitation of motion of the cervical spine is currently compensable (10 percent or higher) under DC 5237 (namely, the Veteran is warranted a 20 percent disability rating based on limitation of motion of the cervical spine).  Thus, DC 5010 instructs the rater to rate the compensable limitation of motion under the appropriate DC for the specific joint involved instead of DC 5010.  38 C.F.R. § 4.71a, DC 5010. 

Thus, the Veteran is not entitled to an initial disability rating in excess of 20 percent for his cervical spondylosis.  38 C.F.R. § 4.71a, DCs 5010-5237, 5243, 5287, 5290, 5293.

In forming this decision, the Board has considered the Veteran's complaints of pain in the cervical spine.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DCs 5237 and 5290.  38 C.F.R. § 4.71a.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the cervical spine on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the cervical spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the cervical spine based on additional functional limitation following repetitive use or flare-ups of the joint.

Additionally, all of the Veteran's sensory examinations and EMGs have been normal, despite the Veteran's lay statements of radiating pain.  The October 2011 VA examiner found that clinically the Veteran had symptoms of cervical radiculopathy, despite the normal EMG.  Following this examination, the Veteran was provided another EMG by the VAMC.  The November 2011 EMG was normal.  There was no electrophysiological evidence of peripheral neuropathy, or nerve or root entrapment.  The physician found that the Veteran's symptoms were musculoskeletal in nature.  The August 2013 and September 2017 VA examiners specifically found that the Veteran did not have radiculopathy or other neurological abnormalities due to the service-connected cervical spine disability.  Therefore, the Veteran is not entitled to a separate rating for chronic neurological manifestations, since the Veteran does not have a current neurological diagnosis of the bilateral upper extremities due to the service-connected cervical spondylosis.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 20 percent for the service-connected cervical spondylosis at any time during the appeal period.  The claim is denied.  38 U.S.C. 
§ 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

An initial disability rating in excess of 20 percent for cervical spondylosis is denied.


REMAND

Initially, the Board previously remanded the right shoulder claim in July 2017 for, in pertinent part, a VA examination and medical opinion.  Upon remand, the Veteran was afforded a VA examination in September 2017, and the examiner provided a negative direct nexus medical opinion.  However, it appears that the examiner relied on an inaccurate fact in rendering the opinion. Specifically, the VA examiner found that the Veteran "claimed that he had the accident in 1999, but there is no record any shoulder condition that is documented on file until 2011."  However, the Veteran's service treatment records (STRs) document a motor vehicle accident in June 1999 with right shoulder pain following the accident.  The STRs also document follow-up treatment for the right shoulder in July 1999 and an April 2000 Medical Assessment notes a history of right shoulder pain.  None of these STRs were discussed by the VA examiner in forming the medical opinion.  The post-service VA treatment records document right shoulder pain as early as September 2000.  Thus, an addendum medical opinion based on correct facts must be obtained before this claim can be decided on the merits.  See Stegall, 11 Vet. App. at 271.   

In May 2013, the Board remanded the TDIU claim for, in pertinent part, the Veteran's vocational rehabilitation records to be associated with the claims file.  Upon remand, no attempts were made by the AOJ to obtain these records.  Thus, another remand to obtain the records is required.  See Stegall, 11 Vet. App. at 271.   

Additionally, at the April 2016 VA spine examination, the VA examiner reported that the Veteran was unemployed and "for 2+ years/on SSDI."  This evidence indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA)  Thus far, it does not appear that an attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA will contain information pertinent to the TDIU issue on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Finally, the Veteran most recently was afforded a VA spine examination in April 2016; however, additional information is needed.  The VA examiner did not provide measurements in degrees for the ranges of motion of the Veteran's lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing.  All of these measurements provided in degrees are necessary for the examination to be considered adequate under Correia, 28 Vet. App. at 158.  Additionally, the VA examiner noted the Veteran's reports of flare-ups, but did not obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  This examiner found that the functional loss caused by the Veteran's flare-ups could not be described in terms of ranges of motion without resorting to mere speculation without further explanation.  This rationale violates the case of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (holding that if a VA examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information as to the additional loss of range of motion that may be present during a flare-up).  Accordingly, the Board finds that an updated VA examination is needed before the Veteran's increased rating claim can be adjudicated.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA vocational rehabilitation file and any associated records.  Any negative response should be documented in the file and the Veteran must be provided with an opportunity to provide such records.

2.  Obtain the Veteran's Social Security Administration (SSA) records, to include any medical records considered in making a decision on his SSA disability benefits application.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Obtain a VA addendum medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's currently diagnosed right shoulder impingement syndrome, right rotator cuff tear, and degenerative arthritis of the right shoulder.  The claims file and all other pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the currently diagnosed right shoulder disorder had its onset in, or is otherwise related to disease or injury incurred in service, to include the documented June 1999 motor vehicle accident, the follow-up treatment in July 1999, and the April 2000 Medical Assessment - all documenting right shoulder pain.

The examiner must specifically address the Veteran's statements describing right shoulder symptoms having an onset during service and intermittently flaring since then.  The examiner must also address the documented post-service complaints of right shoulder pain in the VA treatment records, beginning as early as September 2000.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability, to include degenerative joint disease, spinal stenosis, and lumbosacral strain.  All indicated tests should be performed and all findings should be reported in detail.

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner also should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

In particular, with respect to flare-ups, the examiner should identify any functional loss caused by flare-ups, to include the amount of range of motion loss, if any, that is present during flare-ups.  If the examination is not taking place during a flare-up, the examiner should elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups and estimate range of motion loss, in terms of degrees.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  

5.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested as to each issue is not awarded, issue a SSOC to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


